Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Regarding claim 15, line 1, the term computer readable medium has been corrected to – non-transitory computer readable medium –.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 8131209 B1) = automatically setting up an initial configuration of a wireless repeater and managing repeaters in a WLAN, but does not disclose determining BSSID of devices using the same SSID, determining an end-to-end throughput based on data in the broadcast packets for each of the candidate uplinks, determining a sorted list of end-to-end throughput for each of the candidate uplinks provided by the plurality of devices with the determined BSSIDs using the same SSID, determining the uplink based on data in the broadcast packets indicative of a highest one of an end-to-end-throughput from the universal repeater to the access point via each of the plurality of candidate uplinks provided by the plurality of devices with the determined BSSIDs, and instructing the universal repeater to pair, in a station mode, with the device while operating in an access point mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462